Case 2:19-cv-03081-MWF-JPR Document 58 Filed 10/15/20 Page 1 of 2 Page ID #:355



   1

   2

   3

   4

   5

   6

   7
                              UNITED STATES DISTRICT COURT
   8
                            CENTRAL DISTRICT OF CALIFORNIA
   9

  10    LAFONZO R. TURNER,                       Case No. CV 19-3081-MWF (JPRx)
  11                      Plaintiff,             ORDER
  12           vs.
  13    A. GAFFNEY, et al.,
  14                      Defendants.
  15

  16          On October 14, 2020, Plaintiff filed a Stipulation of the Parties Extending
  17   All Case Deadlines. Defendants consent to this Stipulation. Having considered all
  18   documents filed by the Parties in connection with the Stipulation, and good cause
  19   having been shown, the Stipulation of the Parties Extending All Case Deadlines is
  20   GRANTED.
  21          The Revised Deadlines are below.
  22

  23

  24

  25

  26

  27

  28
       ORDER
       Case: 2:19-cv-03081-MWF-JPR
Case 2:19-cv-03081-MWF-JPR Document 58 Filed 10/15/20 Page 2 of 2 Page ID #:356



   1                                  REVISED DEADLINES
   2                                             Current Deadline     Revised Deadline
   3
        Non-expert Discovery Cut-off           November 24, 2020     February 22, 2021
   4

   5    Expert Disclosure (Initial)            December 14, 2020     March 15, 2021
   6
        Expert Disclosure (Rebuttal)           January 5, 2021       April 5, 2021
   7

   8    Expert Discovery Cut-off               January 26, 2021      April 26, 2021
   9
        Last Day to Hear Motions               January 25, 2021      April 26, 2021
  10

  11    Last Day to Conduct ADR                February 9, 2021      May 10, 2021
        Proceeding
  12

  13    File Memorandum of Contentions         March 22, 2021        June 21, 2021
        of Fact and Law, Exhibit and
  14    Witness Lists, Status Report
        regarding settlement, and all
  15    Motions in Limine
  16
        Lodge Pretrial Conference Order,       March 29, 2021        June 28, 2021
  17    file agreed set of Jury Instructions
        and Verdict Forms, and file
  18    oppositions
  19
        Final Pretrial Conference and          April 12, 2021, at    July 12, 2021 at
  20    Hearing on Motions in Limine           11:00 a.m.            11:00 a.m.
  21

  22
        Trial Date (Est. 4 Days)               May 4, 2021, at 8:30 August 3, 2021 at
  23                                           a.m.                 8:30 a.m.
  24

  25          IT IS SO ORDERED.
  26
       Dated: October 15, 2020                      _______________________
  27
                                                    Michael W. Fitzgerald
  28                                                United States District Judge
       ORDER
       Case: 2:19-cv-03081-MWF-JPR
